Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
	Applicant comments on page 7 of the REMARKS regarding claim 1 that applicant traverses that Xiang discloses “a normally-on transistor.  Xiang teaches that “normally…the base of the second transistor Q2 is grounded, and the second transistor Q2 is turned on too. Thus, the external power supply supplies power to the battery rod directly, Therefore, Xiang teaches a normally-off pnp bipolar transistor.
	The Examiner points out that Xiang discloses a normally-on bipolar transistor.  Xiang paragraph [0059] When the USB charger with over-voltage and over-current protection works normally, the fourth pin of the microprocessor U1 outputs a high electric level signal to the base of the third transistor Q3. The third transistor Q3 is turned on, the base of the second transistor Q2 is grounded, and the second transistor Q2 is turned on too. Thus, the external power supply supplies power to the batter rod directly. Once the microprocessor U1 determines that the input voltage generates over-voltage or the real-time charging current generates over-current, the fourth pin of the microprocessor U1 outputs a low electric level signal to the base of the third transistor Q3. The third transistor Q3 is turned off, the base of the second transistor Q2 is floated, and the second transistor Q2 is turned off too. Thus, the external power supply stops supplying power to the batter rod to protect the external power supply and the battery rod.
	Paragraph 0059 suggests that during normal operation of the circuit, the transistor Q2 is on, and during overcurrent and overvoltage conditions, the transistor Q2 is tuned off.  Therefore, the Examiner points out that the transistor Q2 is a normally-on pnp transistor (during normal operation).
	Applicant comments on page 7 of the REMARKS that transistor 12 of Kayal is normally-off.  However, the Examiner points that the transistor 12 is connected between main voltage terminal and load.  The protection circuit 16 detects an abnormal condition, then the protection circuit turns off the silicon carbide of gallium nitride MOSFET transistor 12 to block the power flow.
Xiang and Kayal are analogous overvoltage protection circuits comprising
normally-on switching transistors between power input and output terminals. It would
have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Kayal’s normally-on GaN transistor, into Xiang, for the benefit of
having a transistor with a higher power density, higher breakdown voltage, higher thermal conductivity, reduced power requirements, and supporting more gain at higher
frequencies.
In response to applicant's argument that claim 1 not obvious over the combination of Xiang and Kayal, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant comments on page 8 of the REMARKS regarding claims 6-9 that transistor 24 of Rune is a normally-off transistor.  The description of figure 1 of Rune describes the following in the specification: “when working normally, an alternator A and/or the battery B supplies voltage less than the breakdown voltage of the Zener diode 20, the Zener diode 20 operates to make the current from the terminal 12 via a resistor 22 to the base/gate of transistor 24, transistor 24 allows current flow between terminals 14 and 18 to provide power to a powered device C from the AC generator A and/or battery B.”
This above paragraph indicates that transistor 24 is normally-on transistor that allows current flow between terminals 14 and 18 to provide power.	
The Examiner points out that all three references still read on the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836